                                                     491 Filed 07/29/20
                 Case 1:19-cv-04355-LGS-GWG Document 493       07/28/20 Page 1 of 4




           UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK

           UNITED STATES SECURITIES AND                 MEMORANDUM ENDORSEMENT
           EXCHANGE COMMISSION,

                                          Plaintiff,            Case No. 1:19-cv-04355-LGS-GWG

                           -against-                             RELIEF DEFENDANT VERONICA
                                                                 KONTILAI’S
           COLLECTORS COFFEE, INC
           (d/b/a COLLECTOR’S CAFÉ) and                         APPLICATION TO FILE EXHIBIT
           MYKALAI KONTILAI,                                    UNDER SEAL

                                          Defendants, and

           VERONICA KONTILAI,

                                          Relief Defendant.


           TO:     The Honorable Magistrate Judge Gabriel W. Gorenstein:

                   Relief Defendant Veronica Kontilai hereby moves this Honorable Court, pursuant to the

           Court’s Individual Rules of Practice 2.E, for an Order permitting Relief Defendant Veronica Kontilai

           to file “Exhibit A” to Relief Defendant’s Motion For Reconsideration of Motion For Protective

           Order, under seal.

                   Relief Defendant respectfully requests that “Exhibit A” be filed under seal because it

           concerns private and sensitive medical information, protected under HIPAA, related to Relief

           Defendant’s medical/psychiatric condition.

                   Dated this 28th day of July, 2020.
Application to file under seal granted.
                                                         Respectfully submitted,
Counsel shall file forthwith the
unredacted version of this document                      T. LOUIS PALAZZO, ESQ.
under seal so that it is visible to the other            PALAZZO LAW FIRM
attorneys on this case and to the Court.                 A PROFESSIONAL LAW CORPORATION
                                                         520 S. 4TH St., 2nd Floor
                                                         Las Vegas, Nevada 89101
                                                         Phone: (702) 385-3850
  July 29, 2020
                                    491 Filed 07/29/20
Case 1:19-cv-04355-LGS-GWG Document 493       07/28/20 Page 2 of 4




                              Email: louis@palazzolawfirm.com

                              /s/ T. Louis Palazzo
                              T. LOUIS PALAZZO, ESQ. (pro hac vice)
                              Counsel for Relief Defendant, Veronica Kontilai




                                 2
     Case 1:19-cv-04355-LGS-GWG Document 491
                                         493 Filed 07/28/20
                                                   07/29/20 Page 3 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 28th day of July, 2020, I served a true and correct copy of the
foregoing Relief Defendant Veronica Kontilai’s Application to File Exhibit Under Seal upon counsel
of record and pro se parties via e-mail and/or U.S. Mail at the following addresses:

Terry Miller
Mark Williams
Gregory Kasper
U.S. Securities & Exchange Commission
1961 Stout St., Suite 1700
Denver, CO 80294
millerte@sec.gov
williamsml@sec.gov
kasperg@sec.gov

Curtis Alva
Alva & Gleizer
901 N Olive Ave.
West Palm Beach, FL 33401
curtis@alvagleizer.com

Guillermo Ariel Gleizer
Guillermo Gleizer
347 5th Ave, Ste 1402
New York, NY 10016
Ari.gui@gmail.com

Steven Sessa
Steven C. Sessa P.A.
West Palm Beach, FL 33401
sessalaw@aol.com
Counsel for Mykalai Kontilai

Stanley C. Morris
Brian T. Corrigan
Corrigan & Morris LLP
201 Santa Monica Blvd., Ste. 475
Los Angeles, CA 90012
scm@cormorllp.com
bcorrigan@cormorllp.com
alopresti@lopresti.one
Counsel for Collector’s Coffee, Inc. (d/b/a Collectors Café)


                                                 3
     Case 1:19-cv-04355-LGS-GWG Document 493
                                         491 Filed 07/29/20
                                                   07/28/20 Page 4 of 4




Richard A. Schonfeld
Chesnoff & Schonfeld
520 South Fourth Street
Las Vegas, Nevada 89101
rschonfeld@cslawoffice.net
Counsel for Intervenor-Plaintiffs

Seth Eliot Spitzer
Cristina Isabel Calvar
Winston & Strawn LLP (NY)
200 Park Ave
New York, NY 10166
sspitzer@winston.com
ccalvar@winston.com

Dan K. Webb
Michael P. Roche
Winston & Strawn LLP (IL)
35 West Wacker Dr.
Chicago, IL 60601
dwebb@winston.com
mroche@winston.com
Counsel for the Jackie Robinson Foundation

Amelia R. Garza-Mattia
Winston & Strawn LLP
35 West Wacker Drive
Chicago, IL 60601
AGarzaMattia@winston.com
Counsel for The Jackie Robinson Foundation


                                                 /s/ Miriam V. Roberts




                                             4
